         Case: 1:20-cr-00081-SA-DAS Doc #: 22 Filed: 05/18/21 1 of 1 PageID #: 135




                                UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF MISSISSIPPI

                                 CRIMINAL MINUTES ‐ GENERAL


Case No.:       1:20‐CR‐081‐SA                             Place Held:   Oxford, Mississippi

Style:          USA v. BEN SANFORD

Date & Time Began:             5/18/2021, 10:05 A.M.
Date & Time Ended:             5/18/2021, 11:32 A.M.

                                   Total Time:   1 hr 27 mins.


PRESENT:
                            HONORABLE SHARION AYCOCK, JUDGE

Tracy Wright (in person)                                   Phyllis McLarty (in person)
Courtroom Deputy                                           Court Reporter

Attorney for Government:                                   Attorneys for Defendant:
Robert J. Mims, AUSA (in person)                           Joseph M. Hollomon (in person)

Probation Officer:
Kimberlee Hatter (in person)


PROCEEDINGS:          Sentencing Hearing with Defendant appearing in person.


DOCKET ENTRY: Sentencing hearing held as to Ben Sanford on Count 1 of the Information.
Witnesses testified. Judgment to follow.


                                                    DAVID CREWS, CLERK


                                                    By:          /s/ Tracy Wright
                                                                    Courtroom Deputy
